Citation Nr: 0500170	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1980 and from February 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before a Decision 
Review Officer (DRO) in July 2002 and the undersigned Judge 
at the RO in August 2004.  The veteran also submitted medical 
evidence at the August 2004 hearing, along with a signed 
statement waiving initial consideration of the evidence by 
the RO.  

The Board notes that a statement received from the veteran's 
representative dated in April 2004 appears to be either a new 
claim for compensation based upon the veteran's existing 
service-connected disorder, or a correction involving a prior 
compensation determination.  In either case, the Board brings 
this matter to the attention of the RO.  


FINDINGS OF FACT

1.  By rating decision in May 2000, the RO denied the 
veteran's service connection claims for cervical and lumbar 
spine disorders; the decision is final.  

2.  Evidence received since the May 2000 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims of entitlement to 
service connection for cervical and lumbar spine disorders.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, which denied to reopen 
entitlement to service connection for cervical and lumbar 
spine disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
May 2000 rating decision and the claim of entitlement to 
service connection for cervical spine disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001).

3.  New and material evidence has not been received since the 
May 2000 rating decision and the claim of entitlement to 
service connection for lumbar spine disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO, in an April 2004 letter, did 
provide the veteran notice of the passage of the VCAA and the 
duty to notify and assist him regarding his claims.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the notification letter.  The 
VCAA letter along with the January 2002 statement of the case 
and numerous supplemental statements of the case notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In 
the present case, the evidence includes service medical 
records, numerous VA medical records, VA examination reports, 
private medical records, and statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran's underlying claim is that his current cervical 
and lumbar spine disorders are related to service.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge form service.  38 U.S.C.A. §§ 
1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Review of the record shows that the veteran was denied 
service connection for neck and back injuries in a January 
1984 rating decision.  In this decision, the RO determined 
that despite the veteran's numerous subjective complaints, 
service medical records were negative for any objective 
medical findings for cervical or lumbar problems in service.  
During his final hospitalization in service, x-rays, bone 
scans, electro-magnetic scan, and nerve conduction studies 
were all found to be normal.  A private chiropractic report 
dated in September 1980 diagnosed the veteran as having a 
lumbosacral strain, but the final VA psychiatric evaluator 
determined that the veteran had a psychogenic pain disorder 
with no evidence of organic pathology.  

Based upon the above information, the RO determined that 
service connection was warranted for psychogenic pain 
disorder, chronic, moderate with chronic lower back and neck 
pain.  Again, service connection for neck and lower back 
injury was denied.  

In an August 1999 rating decision, the RO denied service 
connection for arthritis of the lumbar spine and cervical 
spine.  The evidence before the RO at that time showed no 
objective clinical findings of arthritis of the lumbar or 
cervical spine in service or within one year following 
service.  VA examination report dated in May 1999 noted that 
the veteran has a diagnosis of chronic neck and low back pain 
with history of in-service injury.  The examiner found that 
the veteran had mild degenerative disc disease (DDD), but 
there was no definitive neurological deficit secondary to the 
injury.  The DDD did, however, cause muscle strain and neck 
and back pain.  Although VA and private medical records in 
the 1990s clearly showed arthritis of the lumbar and cervical 
spine, there was no competent medical evidence relating the 
arthritis to service.  

Based upon the above evidence, the RO denied the claim as the 
medical evidence failed to show that the veteran's current 
cervical and lumbar spine disorders were incurred in service 
or otherwise related to service.  The RO notified the veteran 
of the decision in August 1999, but he did not file a timely 
appeal.  Not only did the veteran not file an appeal, he 
stated in a letter dated in September 1999 that he never 
filed a claim for arthritis of the lumbar and cervical spine 
to begin with.  

In May 2000, the RO denied the veteran's application to 
reopen claims of service connection for back and neck 
disorders.  The RO determined that new and material evidence 
had not been submitted.  The veteran was notified of the May 
2000 decision but he did not file an appeal.

The prior RO decisions denying service connection for back 
and neck disorders are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed in June 2000.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Following the May 2000 rating decision, numerous medical 
records and statements from the veteran have been submitted.  
The veteran submitted duplicate service medical records, 
along with the chiropractic report dated in September 1980.  
This evidence is duplicative as it was already part of the 
record at the time of the previous final determination.  It 
is therefore not "new" evidence for consideration.  
Similarly, the private medical records from Muhlenberg 
Hospital Center dated in March 1998 are duplicative evidence, 
as is the 1996 VA medical records. 

The July 2000 VA examination report and VA medical records 
from 2000 through 2004 are new evidence; however, they are 
not material to the claim.  These clinical findings show 
current cervical and lumbar disorders.  Nevertheless, neither 
the examination report in July 2000 nor the VA medical 
records tend to show that the veteran's current cervical and 
lumbar spine disorders were incurred in service or are 
otherwise related to service.  

The record also includes numerous statements from the veteran 
in support of his claims, and his testimony before a DRO and 
the undersigned Judge.  While the veteran is competent to 
report that on which he has personal knowledge, the record 
does not show that he has the necessary medical training 
and/or expertise to provide a medical diagnosis or 
etiological opinion regarding his current cervical and lumbar 
spine disorders.  Consequently, these statements are 
cumulative in nature and otherwise do not qualify as material 
evidence and are insufficient to reopen the claim.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

In summary, the evidence of record submitted following the 
May 2000 rating decision does not show that the veteran had 
cervical or lumbar spine disorders were incurred in service 
or are otherwise related to service and thus does not raise a 
reasonable possibility of substantiating the claims.  As 
such, the evidence received subsequent to the May 2000 rating 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claims.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for cervical spine 
disorder. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for lumbar spine 
disorder.  



	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


